               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

EDMOND DENTON REEVES                                                PETITIONER

v.                                     CIVIL ACTION NO. 1:19-CV-29-LG-JCG

FRANK SHAW                                                         RESPONDENT

                               FINAL JUDGMENT

      This matter is before the Court on submission of the Report and

Recommendation of United States Magistrate Judge John C. Gargiulo entered in

this cause on June 14, 2019.   The Court, having adopted said report and

Recommendation as the finding of this Court by Order entered this date, finds that

this matter should be dismissed as untimely.        Accordingly,

      IT IS ORDERED AND ADJUDGED that this matter be, and is hereby,

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 1st day of August, 2019.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
